Citation Nr: 0914835	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  07-05 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for neck scars.

2.  Entitlement to service connection for a bilateral leg 
disorder.

3.  Entitlement to an initial disability rating higher than 
10 percent for migraine headaches.

4.  Entitlement to an initial disability rating higher than 
10 percent for right knee chronic ligamentous strain.

5.  Entitlement to an initial disability rating higher than 
10 percent for left knee chronic ligamentous strain.

6.  Entitlement to an initial disability rating higher than 
10 percent, prior to November 17, 2008, and initial rating 
higher than 20 percent from November 17, 2008, for a lumbar 
spine disability.  


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1981 to January 2005.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of August 2005, October 2008, and February 2009 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.

In August 2007, the RO determined that service connection was 
warranted for lumbar spine chronic ligamentous strain and 
degenerative changes, right knee chronic ligamentous strain, 
left knee chronic ligamentous strain, and chronic migraine 
headaches.  The right knee, left knee, and migraine headache 
disabilities were each assigned initial noncompensable 
evaluations.  The Veteran's lumbar spine disability was 
assigned an initial disability rating of 10 percent.  At that 
time, service connection was denied for face and neck scars 
and a bilateral leg condition.  The Veteran perfected an 
appeal with respect to all of the August 2007 rating actions.

In October 2008, service connection was awarded for a 
traumatic right facial scar.  Additionally, the RO determined 
that the Veteran's service-connected right knee chronic 
ligamentous strain, left knee chronic ligamentous strain, and 
chronic migraine headaches each warranted initial disability 
ratings of 10 percent.  

In February 2009, the RO determined that an initial 
disability rating of 20 percent was warranted for the 
Veteran's service-connected lumbar spine disability, 
effective November 17, 2008.

The issue of entitlement to service connection for a 
bilateral leg disorder is addressed in the remand portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  Neck scars are not currently shown.

2.  Migraine headaches are not manifested by characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.

3.  Right knee chronic ligamentous strain is manifested by a 
full range of motion accompanied by pain, without additional 
functional loss due to pain on use, arthritis, or 
instability.

4.  Left knee chronic ligamentous strain is manifested by a 
full range of motion accompanied by pain, without additional 
functional loss due to pain on use, arthritis, or 
instability.

5.  Prior to November 17, 2008, the Veteran demonstrated a 
full range of motion of the thoracolumbar spine.  There was 
no evidence of muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; or 
incapacitating episodes having a total duration of at least 
two weeks during the past 12 month period.

6.  As of November 17, 2008, the Veteran's lumbar spine 
disability was characterized by forward flexion of the 
thoracolumbar spine to 60 degrees at its worst.  There was no 
evidence of favorable ankylosis of the entire thoracolumbar 
spine, or of incapacitating episodes having a total duration 
of at least four weeks during the past 12 month period.



CONCLUSIONS OF LAW

1.  Neck scars were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2008).

2. The criteria for an initial rating higher than 10 percent 
for migraine headaches have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.126(a), 4.130, Diagnostic Code 
8100 (2008).

3.  The criteria for an initial rating higher than 10 percent 
for right knee chronic ligamentous strain have not been met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, Diagnostic Codes 5003, 5257, 5260, 5261 (2008).

4.  The criteria for an initial rating higher than 10 percent 
for left knee chronic ligamentous strain have not been met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, Diagnostic Codes 5003, 5257, 5260, 5261 (2008).

5.  The criteria for an initial disability rating higher than 
10 percent prior to November 17, 2008, and initial rating 
higher than 20 percent from November 17, 2008, for a lumbar 
spine disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5003, 5010, 5237, 5242, 5243 (2008).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-and post-adjudication VCAA notice by 
letters dated in February 2005, May 2006, July 2008, and 
February 2009.  The notices included the type of evidence 
needed to substantiate the underlying claims of service 
connection, namely, evidence of an injury, or disease or 
event causing an injury or disease during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury or disease or event 
causing an injury or disease during service.

The Veteran was notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, and that, 
with his 

authorization, VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  That timing error, however, was cured by 
adequate content-complying VCAA notice and subsequent 
readjudication, as evidenced by a Supplemental Statement of 
the Case dated in February 2009.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.)

On the claims for initial disability ratings, where, as here, 
service connection has been granted and the initial ratings 
have been assigned, the claims of service connection have 
been more than substantiated, the claims have been proven, 
thereby rendering 38 U.S.C.A. §5103(a) notice no longer 
required because the purpose that the notice was intended to 
serve has been fulfilled.  Once the claims of service 
connection have been substantiated, the filing of a notice of 
disagreement with the RO's decision rating the disabilities 
does not trigger a need for additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 
5103(a) and § 3.159(b)(1) is no longer necessary in the 
claims for initial higher ratings.  Dingess, 19 Vet. App. 
473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); 
Goodwin v. Peake, 22 Vet. App. 128 (2008).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In that regard, the RO has afforded 
the Veteran VA examinations.

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection
Neck Scars

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis
Neck Scars

After reviewing the evidence of record, the Board finds that 
there is competent medical evidence showing that the Veteran 
was involved in a parachuting accident in 1997, wherein he 
sustained severe rope burn to his neck area during his period 
of service.  Notwithstanding, there is no current diagnosis 
of a disability manifested by neck scars and there are no 
currently identified residuals in the neck area attributable 
to the parachute accident.  Upon VA examinations dated in 
February 2005 and September 2008, physical examinations did 
not reveal any scars on the Veteran's neck.  

In the absence of satisfactory proof that the Veteran has a 
current diagnosis of a disability manifested by neck scars, 
service connection cannot be granted.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  A condition or injury occurring in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997).

Without competent medical evidence that the Veteran has 
current neck scars, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for neck scars, and the 
reasonable-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

General Rating Principles
Claims for Increase

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, pain 
on movement, swelling, or atrophy. 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995). Also, with any form 
of arthritis, painful motion is a factor to be considered. 38 
C.F.R. § 4.59.

Factual Background
Migraine Headaches

Upon VA examination dated in February 2005, the Veteran 
presented with complaints of chronic headaches occurring once 
every four days.  The pain was accompanied by slight nausea, 
photosensitivity, and phonosensitivity.  At that time, the 
Veteran alleged that he had been experiencing a headache for 
the past ten days.  The Veteran was diagnosed as having 
chronic migraine headaches.   

Upon VA examination dated in September 2008, the Veteran 
presented with complaints of severe headaches accompanied by 
photosensitivity.  He indicated that he experienced headaches 
on average twice a week.  He was able to go to work during 
flare-ups; however, medication was required for their 
control.  Subjective associated symptomatology included sharp 
pain behind the left ear and forehead.  The Veteran indicated 
that his headaches were severe enough to prevent normal 
everyday tasks until the pain subsided.  The examiner 
indicated that the Veteran's migraine headache disability was 
stable on medication.  

Analysis
Migraine Headaches

The service-connected migraine headaches have been rated, 
under 38 C.F.R. § 4.124a, Diagnostic Codes 8100.  Under 
Diagnostic Code 8100, the criteria for the next higher 
rating, 30 percent, are characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.

Applying the criteria of Diagnostic Code 8100 to the current 
findings reveals that while the Veteran presented with 
complaints of experiencing migraine headaches every four days 
upon VA examination dated in February 2005 and twice a week 
upon VA examination dated in February 2008, VA and private 
treatment records do not document any treatment for, 
hospitalization, or diagnosis of prostrating headaches.  
Rather, the February 2008 VA examiner opined that the 
Veteran's migraine headache disability was stable on 
medication.

In the absence of documentation of characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months, the criteria for a higher rating under 
Diagnostic Code 8100 have not been met.  Taking into account 
all the evidence and for the above reasons, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to an initial disability rating higher than 10 
percent for chronic migraine headaches.  38 U.S.C.A. § 
5107(b).

Factual Background
Right Knee & Left Knee

Upon VA examination dated in February 2005, the Veteran 
presented with complaints of bilateral knee pain and an 
inability to run.  During the examination the Veteran 
demonstrated normal gait and posture.  Physical examination 
revealed full range of motion of both knees.  Range of motion 
was not additionally limited by pain, fatigue, weakness, lack 
of endurance, and incoordination.  There was no evidence of 
recurrent subluxation, locking pain, effusion, or crepitus in 
either knee.  Additionally, the Drawer and McMurray signs 
were negative bilaterally.  X-rays of the knees did not 
reveal any fracture or other abnormality.  The Veteran was 
diagnosed as having bilateral chronic ligamentous strain.  

Upon VA examination dated in September 2008, the Veteran 
presented with complaints of weakness, swelling, giving way, 
lack of endurance, and sharp pain.  He denied any stiffness, 
heat, redness, locking, fatigability, or dislocation.  During 
flare-ups of pain, he indicated that he could not function.  
Physical examination did not reveal any evidence of edema, 
effusion, weakness, tenderness, redness, heat, subluxation, 
or guarding of movement.  There was also no locking pain, 
genu recurvatum, or crepitus evident in either knee.  The 
Veteran exhibited full range of motion in both knees.  Joint 
function of both knees was additionally limited by pain after 
repetitive use; however, there was no additional limitation 
in degrees of motion.  Joint function was not additionally 
limited by fatigue, weakness, lack of endurance or 
incoordination after repetitive use.  Anterior and posterior 
cruciate ligaments tests, medial and lateral collateral 
ligament stability tests, and medial and lateral meniscus 
tests were within normal limits, bilaterally.  X-rays of the 
knees were normal.

Analysis
Right Knee & Left Knee

In the rating decision in October 2008, the RO determined 
that the Veteran's service-connected chronic ligamentous 
strains of the right and left knees each warranted an initial 
rating of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 
5260 due to painful motion.  

Limitation of motion of the knee is rated under either 
Diagnostic Code 5260 (limitation of flexion) or Diagnostic 
Code 5261 (limitation of flexion).  And a separate rating may 
be assigned for each, that is, for limitation of flexion and 
for limitation of extension.

Under Diagnostic Code 5260, flexion limited to 45 degrees is 
10 percent disabling, flexion limited to 30 degrees is 20 
percent disabling, and flexion limited to 15 degrees is 30 
percent disabling.

Under Diagnostic Code 5261, extension limited to 10 degrees 
is 10 percent disabling, extension limited to 15 degrees is 
20 percent disabling, and extension limited to 20 degrees is 
30 percent disabling.

Normal range of motion of the knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

Another potential Diagnostic Code is Diagnostic Code 5257.  
Under Diagnostic Code 5257, the criteria for a 10 percent 
evaluation are either slight recurrent subluxation or slight 
instability.

On VA examinations in February 2005 and in September 2008, 
the Veteran demonstrated full range of motion in both knees.  
Although the September 2008 VA examiner indicated that joint 
function of both knees was additionally limited by pain after 
repetitive use; there was no additional limitation in degree.  
Accordingly, the criteria for a 20 percent schedular rating 
under Diagnostic Code 5260 for limitation of flexion are not 
met, even when considering 38 C.F.R. §§ 4.40, 4.45, and 4.59, 
as there was no additional loss of motion after repetitive 
use.

On the VA examinations, right and left knee extension was 
full.  Accordingly, as extension is not limited to 10 
degrees, the criteria for a separate 10 percent rating under 
Diagnostic Code 5261, considering 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, have not been met.

As for a separate rating based on instability under 
Diagnostic Code 5257, there is no objective evidence of 
ligament laxity or instability.  For these reasons, the 
preponderance of the evidence is against the claims for 
initial disability ratings higher than 10 percent for right 
knee chronic ligamentous strain and left knee chronic 
ligamentous strain at any time during the appeal period.

Factual Background
Lumbar Spine

Upon VA examination dated in February 2005, the Veteran 
presented with complaints of chronic pain and an inability to 
stand for prolonged periods of time.  At that time, gait and 
posture were normal.  Physical examination did not reveal any 
muscle spasms or tenderness.  Straight leg raising was 
negative, bilaterally.  The Veteran revealed full range of 
motion of the lumbar spine.  Range of motion was only limited 
by pain.  Range of motion was not additionally limited by 
fatigue, weakness, lack of endurance, and incoordination.  No 
intervertebral disc syndrome was in evidence.  X-rays of the 
lumbar spine were normal.  The Veteran was diagnosed as 
having a chronic ligamentous strain of the lumbar spine, 
based upon daily occurrences of back pain.  

Private treatment records demonstrate complaints of chronic 
low back and left hip pain in October 2006.  The Veteran 
indicated that his usual pain level was 6 out of 10.  The 
examiner assessed the Veteran's functional impairment to be 
moderate; when present, pain only interfered with some daily 
activities.  Physical examination revealed that the spine was 
normal to palpation and there was no evidence of muscle 
spasms or tenderness.  Surgery was recommended and on October 
31, 2006, the Veteran underwent a lumbar laminectomy at L4-5 
due to his lumbar spondylsis with myelopathy and lumbar 
stenosis.

A February 2007 magnetic resonance imaging (MRI) report 
revealed post-surgical changes at L4-5 and L5-S1.  A central 
and left paracentral herniated nucleus pulposus deforming the 
thecal sac and at least abutting the left L5 nerve root at 
the L4-5 level was present.  There was also disc desiccation 
at L5-S1 with a right paracentral and right-side herniated 
nucleus pulposus deforming the thecal sac and at least 
abutting and probably displacing posteriorly somewhat the 
right S1 nerve root.  There was minor scarring in the region 
of the thecal sac.

Upon VA examination dated in September 2008, the Veteran 
presented with complaints of stiffness and chronic radiating 
pain from the lower back down the hips into the legs.  He 
denied experiencing any numbness, or loss of bowel or bladder 
control.  Physical examination demonstrated that the 
Veteran's posture and gait were normal.  Neurological 
evaluation revealed motor and sensory function within normal 
limits.  Reflexes were intact and symmetrical.  The examiner 
determined that in the absence of findings of intervertebral 
disc syndrome, the Veteran's diagnosis was more appropriately 
lumbosacral paraspinal tendonitis.  

Upon VA examination dated in November 2008, the Veteran's 
posture was stiff but his gait was normal.  At that time, he 
required a cane for ambulation.  Physical examination 
revealed radiating pain on motion.  There was no evidence of 
muscle spasms.  There was tenderness.  Tests of straight leg 
raising were positive on the right side.  There was no 
ankylosis of the lumbar spine.  Range of motion testing 
revealed flexion to 70 degrees, extension to 20 degrees, 
right lateral flexion to 25 degrees, left lateral flexion to 
20 degrees, right rotation to 30 degrees, and left rotation 
to 20 degrees.  Joint function was additionally limited by 10 
degrees after repetitive motion due to pain, fatigue, 
weakness, lack of endurance, and incoordination.  There were 
no signs of lumbar intervertebral disc syndrome with chronic 
and permanent nerve root involvement.  Neurological 
evaluation of the lower extremities revealed motor and 
sensory function within normal limits and reflexes were 
intact and symmetrical.  The Veteran's previously established 
diagnoses of lumbar spine strain and degenerative changes 
were changed to degenerative changes of the lumbar spine with 
intervertebral disc syndrome affecting the sciatic nerves 
bilaterally, status post lumbar fusion with residual scar.  
The examiner indicated that the Veteran's back pain was 
related to intervertebral disc syndrome.

Analysis
Lumbar Spine

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the criteria are for application with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5237, for lumbosacral strain or under 
Diagnostic Code 5242, for degenerative arthritis of the 
spine, the criteria for a 10 percent rating are forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.

The criteria for a 20 percent rating under Diagnostic Code 
5237 or Diagnostic Code 5242 are forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; or combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

The criteria for a 40 percent rating under Diagnostic Code 
5237 or Diagnostic Code 5242 are forward flexion of the 
thoracolumbar spine to 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Ankylosis is a condition 
in which the entire thoracolumbar spine is fixed in neutral 
position (zero degrees).  38 C.F.R. § 4.71a, Notes (2) and 
(5).

In light of the November 2008 VA examiner's 
recharacterization of the Veteran's service-connected lumbar 
spine disability as degenerative changes of the lumbar spine 
with intervertebral disc syndrome affecting the sciatic 
nerves bilaterally, status post lumbar fusion with residual 
scar, another potential Diagnostic Code is Diagnostic Code 
5243 for intervertebral disc syndrome.  Intervertebral disc 
syndrome is rated under either the General Rating Formula for 
Diseases and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the criteria for a 20 
percent rating are incapacitating episodes having a total 
duration of at least two weeks, but less than four weeks 
during the past 12 months.  The criteria for a 40 percent 
rating are incapacitating episodes having a total duration of 
at least four weeks, but less than six weeks during the past 
12 months.

Under Diagnostic Code 5243, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.

Prior to November 17, 2008, the medical evidence of record 
includes VA and private treatment records as well as VA 
examination reports dated in February 2005 and September 
2008.  Before November 17, 2008, the findings on VA 
examination in February 2005 of full range of motion without 
clinical findings of muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis, do not 
more nearly approximate the criteria for the next higher 
rating under Diagnostic Codes 5237 or 5242, considering 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Additionally, an increased evaluation is not 
warranted under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes because 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks during the past 12 months 
have not been documented.

At the time of the VA examination on November 17, 2008, range 
of motion of the lumbar spine, in consideration of additional 
limitation after repetitive motion, was: 60 degrees of 
forward flexion, 10 degrees of extension, 15 degrees of right 
lateral flexion, 10 degrees of left lateral flexion, and a 
total of 30 degrees of rotation.  This resulted in a combined 
range of motion of 125 degrees.  There was no evidence of 
muscle spasms.

In the absence of evidence of forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine, the criteria for 
the next higher rating, 40 percent, under the General Rating 
Formula for Diseases and Injuries of the Spine, have not been 
met.  Additionally, an increased evaluation is not warranted 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes because incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks during the past 12 months have not been 
documented.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for neck scars is denied

An initial disability rating higher than 10 percent for 
migraine headaches is denied.

An initial disability rating higher than 10 percent for a 
right knee disability is denied.

An initial disability rating higher than 10 percent for a 
left knee disability is denied.

An initial disability rating higher than 10 percent, before 
November 17, 2008, and thereafter higher than 20 percent for 
a lumbar spine disability is denied.  


REMAND

The Veteran alleges that he is entitled to service connection 
for a bilateral leg disorder, as secondary to his service-
connected lumbar spine disability.

Upon VA examination dated in February 2005, the Veteran 
attributed his bilateral leg numbness to radiating pain from 
the lumbar spine.  Physical examination of the lower 
extremities was within normal limits, and there was no edema 
in either extremity.  Neurologic evaluation demonstrated 
normal motor function and sensation in the lower extremities.  
Additionally, reflexes were full at the knees and ankles.  As 
to the Veteran's claimed condition of bilateral leg numbness, 
the examiner indicated that there was no available diagnosis 
because neurological examination had been normal.

Private treatment records demonstrate complaints of chronic 
low back and left hip pain in October 2006.  The usual pain 
level was 6 out of 10.  Functional impairment was moderate; 
when present it only interfered with some daily activities.  
Surgery was recommended and on October 31, 2006, the Veteran 
underwent a lumbar laminectomy at L4-5 due to his lumbar 
spondylsis with myelopathy and lumbar stenosis.  Neurologic 
examination revealed intact and symmetrical sensation and 
normal and symmetrical deep tendon reflexes.  Additionally, 
motor examination was full and symmetrical.  Gait and station 
were normal.  There were no signs of nerve or spinal cord 
tension-compression.  In December 2006, it was noted that the 
Veteran's preoperative complaints of left hip and buttock 
ache had resolved, though there were complaints of point 
tenderness of the left lateral hip for the past two weeks.  
The examiner indicated that the new left-sided symptoms were 
not radicular in nature.  Neurologic evaluation revealed 
normal motor and sensation, without focal or lateralizing 
findings.  Muscle strength, tone, and size were full and 
symmetrical and sensation was intact and symmetrical.  

Upon VA examination dated in September 2008, the Veteran 
presented with complaints of stiffness and chronic radiating 
pain from the lower back down the hips into the legs.  He 
denied experiencing any numbness, or loss of bowel or bladder 
control.  Physical examination demonstrated that the 
Veteran's posture and gait were normal.  Neurological 
evaluation revealed motor and sensory function within normal 
limits.  Reflexes were intact and symmetrical.  

Upon VA examination dated in November 2008, the Veteran's 
posture was stiff but his gait was normal.  He required a 
cane for ambulation.  Physical examination revealed radiating 
pain on motion.  Tests of straight leg raising testing were 
positive on the right side.  There were no signs of lumbar 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement.  Neurological evaluation of the lower 
extremities revealed motor and sensory function within normal 
limits and reflexes were intact and symmetrical.  The 
Veteran's previously established diagnoses of lumbar spine 
strain and degenerative changes were changed to degenerative 
changes of the lumbar spine with intervertebral disc syndrome 
affecting the sciatic nerves bilaterally, status post lumbar 
fusion with residual scar.  The examiner indicated that the 
Veteran's back pain was related to intervertebral disc 
syndrome.

In light of the November 2008 VA examination findings of 
radiating pain on motion and positive straight leg raise 
testing on the right side, further evidentiary development is 
needed.  Accordingly, the case is REMANDED for the following 
action:

1.  Afford the Veteran a VA orthopedic 
examination to determine whether the 
Veteran has a bilateral leg disorder 
and, if so, is it at least as likely as 
not that the current bilateral leg 
disorder is related to the Veteran's 
service-connected lumbar spine 
disability. 

The Veteran's file must be reviewed by 
the examiner.  

The examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

2.  After the above development is 
completed, adjudicate the claim.  If 
the benefit remains denied, furnish the 
Veteran with a Supplemental Statement 
of the Case and return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


